Citation Nr: 0925614	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-35 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1973, 
to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for the 
above-referenced claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's sleep apnea and PTSD claims.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp.2008); 38 C.F.R. 
§ 3.159(c) (2008).

Sleep Apnea

Here, the Veteran has contended that his currently diagnosed 
sleep apnea is related to his period of active service.  He 
states that his difficulty sleeping first manifested during 
his service in the Republic of Vietnam.  

Initially, the Board notes that a review of the claims file 
indicates that not all of the Veteran's VA treatment records 
have been associated with the claims file.  VA treatment 
records, dated from December 2004 to February 2007, are of 
record and show that the Veteran was diagnosed with 
obstructive sleep apnea.  These VA records suggest that the 
Veteran underwent a sleep study assessment sometime in 2005.  
However, a clinical evaluation associated with the sleep 
apnea diagnosis, or any specific information regarding the 
nature of the Veteran's sleep condition is not currently of 
record.  These records may prove beneficial in deciding the 
Veteran's claim.  Thus, on remand, the RO should endeavor 
obtain all of the Veteran's VA medical treatment records not 
currently or record and associated any incorporate any 
records obtained into the claims file.  

In addition to the argument for direct service connection, 
the Board notes that a review of the medical evidence of 
record has raised an alternative argument for entitlement to 
service connection for sleep apnea on a secondary basis.  
Specifically, the medical evidence raises the question of 
whether the Veteran is entitled to service connection for 
sleep apnea, to include as due to service-connected residuals 
of a fracture of the right maxillary sinus (right maxillary 
sinus injury).  In this regard, the Board notes that a June 
2005 VA ear, nose, and throat consultation note shows that 
the Veteran was found to have a deviated nasal septum with 
obstruction, that was most likely related to previous nasal 
trauma.  In the June 2005 note, the examiner discussed 
possible corrective surgery to treat his deviated nasal 
septum, but stated that it was unlikely that such treatment 
would eradicate his sleep apnea.  

VA policy allows for a broad interpretation of submissions 
for claims for benefits, and a broad reading of this medical 
record, and based on the nature of the Veteran's sleep 
condition, suggests that the Veteran's sleep apnea may 
possibly be related to his service-connected right maxillary 
sinus injury.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).  The Board notes that service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Thus, on remand, the RO should also 
adjudicate whether the Veteran is entitled to service 
connection for sleep apnea, as secondary to the service-
connected right maxillary sinus injury.  

In this regard, the Veteran has not been afforded a VA 
examination to assess the nature and etiology of his sleep 
apnea condition.  The Board notes that assistance by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the 
Board finds that the Veteran should be afforded an 
appropriate VA examination to assess the nature and etiology 
of his sleep apnea condition to determine whether his 
condition is related to his military service or to a service-
connected disability.       
  
PTSD

Here, the Veteran claims that he has PTSD due to his military 
service.  Specifically, he has alleged that his PTSD is 
related to his military service in the Republic of Vietnam, 
the Republic of Korea, and in Thailand during the Vietnam 
Era.  VA records reflect that the Veteran was diagnosed with 
PTSD in July 2005.  A February 2007 VA treatment record 
reflects that he was diagnosed with PTSD, "related to 
combat."    

The Board notes that service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 
4.125(a).

The Veteran's service personnel records were obtained and 
confirm his service in the U.S. Air Force, to include service 
in Vietnam, Korea, and Indochina.  His DD 214 lists his 
military occupational specialty as a flight engineer.

The Veteran has indentified numerous stressors that he 
believes are related to his PTSD diagnosis, to include:  
being under enemy attack while transporting men who were 
killed in action; witnessing a crew member being "blown up" 
while on the runway in Vietnam; and flying AC-130 gunships in 
Thailand.  He indicated that these events occurred some time 
in 1969 and 1970, and also provided a time frame of August to 
September of 1969.  The Veteran has also indicated that his 
good friend, and a fellow airmen, was killed in action while 
in Vietnam and that he was on a plane that was shot down near 
Hanoi, Vietnam.  However, he did not provide specific 
information regarding the dates and location of either event.    
  
In response to the claimed in-service stressors, the RO sent 
letters to the Veteran in December 2005 and February 2006 
asking that he provide more detailed information as to the 
claimed events so that the RO could attempt to verify the 
incidents.  Specifically, the RO requested that the Veteran 
identify a 60 day time period during which the in-service 
stressors were alleged to have occurred, along with the 
location of the events or the names of any witnesses.  The RO 
issued a formal finding in January 2006 with regards to the 
in-service stressors involving transporting soldiers who were 
killed in action and witnessing a plane blow up on the 
runway; the RO determined that there was insufficient 
evidence with which to research the events and that all 
efforts to obtain information regarding the events had been 
exhausted.  

In a statement received in February 2006, the Veteran 
indicated that he did not have the specific dates and 
locations of the claimed in-service stressors.  

Subsequently, the Veteran identified additional in-service 
stressors in a June 2006 statement.  He stated that on July 
22, 1970, while at a military base in An Khe, Vietnam, the 
base came under attack.  The Veteran also reported that he 
was located at Cam Ranh Bay airbase on July 23, 1970 when the 
base was attacked.  To support his contentions, he submitted 
travel vouchers related to his service, which note his travel 
orders to An Khe, Vietnam from July 22 to July 23 of 1970 and 
to Cam Ranh Bay, Vietnam from July 23 to August 1 of 1970.

Based on the foregoing, the Board finds that additional 
development is warranted to determine whether the July 1970 
attacks on An Khe military base and Cam Ranh airbase can be 
verified.  While the Veteran has provided specific dates and 
locations of in-service stressors, the Board notes that the 
record does not clearly reflect whether any attempts where 
made to verify the alleged events.  Thus, the RO should 
contact the Joint Services Records Research Center (JSRRC) to 
determine whether an enemy attack occurred on the An Khe 
military base and the Cam Ranh airbase in July 1970.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  In regard to the obstructive sleep 
apnea claim, the RO/AMC shall associate 
with the Veteran's claims file VA medical 
records related to his diagnosed sleep 
apnea that are not already of record, 
including any sleep study assessment(s) 
performed since 2004.  Any additional 
pertinent records identified by the 
Veteran during the course of this Remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the Veteran, and associated with the 
claims file.

2.  After completion of the foregoing, the 
RO shall schedule the Veteran for an 
appropriate VA examination to assess the 
nature and etiology of his sleep apnea 
condition.  The entire claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.

The examiner should render an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater likelihood) that 
the sleep apnea condition had its onset or 
is otherwise related to the Veteran's 
period of military service.  In doing so, 
the examiner should acknowledge the 
Veteran's report of a continuity of 
symptomatology.

Additionally, the examiner is asked to 
opine whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the sleep apnea condition is was 
caused by, or is aggravated by, the 
Veteran's service-connected right 
maxillary injury.  If the service-
connected right maxillary injury 
aggravates (i.e., permanently worsens) the 
sleep apnea, the examiner shall identify, 
if possible, the percentage of disability 
which is attributable to the aggravation.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate 
and explain why an opinion cannot be 
reached.  

3.  With respect to the PTSD claim, the 
RO/AMC should attempt to verify with the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) whether any 
attacks occurred on the An Khe military 
base and the Cam Ranh Bay airbase in 
Vietnam in July 1970.  The RO/AMC should 
request that the organization provide any 
information available that might 
corroborate the stressors alleged by the 
Veteran.  All efforts to verify the 
claimed stressors and all responses 
received, as well as any formal 
determinations, should be documented and 
associated with the claims file.  
 
4.  If the claimed stressor(s) are 
verified, the RO/AMC should determine 
whether a VA psychiatric examination, 
performed in accordance with DSM-IV 
criteria and with the benefit of a claims 
file review, is necessary to determine if 
the Veterans verified in-service 
stressor(s) caused his diagnosed PTSD.

5.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claims for service 
connection for sleep apnea and PTSD.  If 
either benefit sought on appeal remains 
denied, provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford him an 
opportunity to respond thereto before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


